Citation Nr: 1327787	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 


INTRODUCTION

The Veteran had active service from July 1965 to June 1967 and from September 1969 to September 1972, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating action by the Department of Veterans Affairs (VA) New York, New York, Regional Office (RO). 

The Veteran's claim of service connection has been expressly limited to PTSD throughout the entirety of the appeal period.  While the record reflects that he has been diagnosed as having depressive disorder and cognitive disorder, neither the Veteran nor his representative have indicated that these other psychiatric disorders are attributable to service.  Moreover, the August 2013 Appellant's Brief again limits the claim to only PTSD.  Thus, the Board is considering only the psychiatric disorder of PTSD in adjudicating the Veteran's claim.  This is also consistent with the RO's adjudication of the claim.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for PTSD.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran filed a claim of service connection for PTSD in June 2006, which was denied by the RO in December 2006.  Within one year of receiving notice of that determination, he challenged the decision.  As such, this claim has been pending since the Veteran's June 2006 claim.

In support of this claim, the Veteran asserts that service connection is warranted for PTSD because he has the disability as a consequence of his Vietnam combat experiences.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f); see also 75 Fed. Reg. 39,843 (2010). 

In adjudicating a claim for PTSD, if the Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Board also notes the Veteran's DD Form 214 shows he received a Purple Heart Medal, which reflects participation in combat.  

The November 2009 VA physician and a Dr. Howard M. Romberg, a psychologist, both performed evaluations of the Veteran and diagnosed him as having PTSD.  VA examiners who performed the October 2006 and September 2008 VA examinations stated that the Veteran's psychiatric symptoms did not meet the criteria for a diagnosis of the disorder.  Because the Veteran served in combat, and since the November 2009 VA examination report and Dr. Romberg's February 2011 private psychiatric evaluation fully evaluated the Veteran's psychiatric symptoms and determined that he had PTSD, with resolution of all reasonable doubt in his favor, the Board finds that service connection is warranted for this disability.  Therefore, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


